Citation Nr: 0312966	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  00-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to service connection for a headache 
disorder.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from November 17 to December 
22, 1964.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2000 rating decision by the 
RO that denied the veteran's claims for service connection 
for hearing loss, tinnitus, and a headache disorder.  In 
August 2001 the veteran appeared and gave testimony at a 
hearing at the RO before the undersigned Board member.  A 
transcript of this hearing is in the claims folder.  The 
Board remanded this case to the RO for further development in 
November 2001.  

FINDINGS OF FACT

1.  Bilateral defective hearing was noted on the veteran's 
August 1964 examination prior to service entrance.  

2. The pre-existing bilateral defective hearing did not 
undergo a permanent increase in severity during service.  

3.  Tinnitus was not shown during service or for many years 
thereafter and the veteran's current tinnitus is unrelated to 
service.  
 
4.  A headache disorder was not shown during service and the 
headaches first documented years after discharge are 
unrelated to service.  



CONCLUSIONS OF LAW

1.  The veteran's bilateral defective hearing preexisted 
service and was not aggravated in such service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.306 (2002).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

3.  A headache disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a December 2001 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims.  This letter advised him of the 
evidence needed to substantiate his claims, and of who was 
responsible for obtaining what evidence.  Moreover, the 
veteran had been informed of the pertinent law and 
regulations governing the current claim for an increased 
rating in a statement of the case dated in March 2000, as 
well as in supplemental statements of the case dated in April 
2001 and January 2003.  These communications also served to 
advise him of the evidence needed to substantiate the claims.  

The veteran has also had the opportunity to provide testimony 
regarding the current claim before the undersigned Board 
member in August 2001. In addition, the VA has undertaken to 
obtain all relevant evidence, and there is no question as to 
who is responsible for obtaining what evidence.  It is noted 
that pursuant to the Board's November 2001 remand of this 
case additional private clinical evidence was obtained and 
the veteran was afforded VA examinations that also provided 
evidence relevant to the issues currently in appellate 
status.  

The Board will therefore proceed to consider the veteran's 
claims for service connection for hearing loss, tinnitus, and 
a headache disorder on the basis of the evidence currently of 
record.  
 
                                                      I.  
Factual Background.

On the veteran's August 1964 examination prior to service 
enlistment, a clinical evaluation of the ears and eardrums 
was reported to be normal.  He was also evaluated as 
neurologically normal.  An audiogram showed pure tone 
thresholds of 0, 0, 5, 15, and 50 decibels in the right ear 
and 0, 0, 5, 15, and 45 decibels in the left ear at 500, 
1000, 2000, 3000, and 4000 Hertz.  When converted to ISO 
units, the pure tone thresholds were 15, 10, 15, 25, and 55 
decibels in the right ear and 15, 10, 15, 25, and 50 decibels 
in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  A 
high frequency hearing loss was diagnosed.     

Review of the service medical records show that the veteran 
underwent a medical survey in November and December 1964 and 
complained that "loud sounds hurt my ears".  No history of 
noise trauma or infections was noted.  It was reported that 
audiologic testing had been "slightly variable."  
Audiograms were subsequently reported as showing "2000 to 
4000 cps 40-80 decibels" in each ear.  The medical board 
concluded that a prior determination that the veteran's high 
frequency hearing loss was not disqualifying had been made in 
error.  It was further concluded that that the veteran's 
hearing loss existed prior to service and that there was no 
evidence to indicate any permanent aggravation of the 
condition by such a short period of service.   It was noted 
that the veteran had been informed of these findings and had 
chosen not to dispute them.  It was recommended that the 
veteran be discharged from service due to his hearing loss.  
The service medical records contain no findings referable to 
a head injury, a headache disorder, or tinnitus.  

During private treatment in November 1977 the veteran said 
that he had suffered from headaches for "a long time."  
These were said to be pulsating and centered behind the right 
eye.  They were said to occur 3 times a day and last 45 
minutes.  The assessment was suspected cluster headaches.  
When seen in November 1977, the veteran reported that his 
cluster headaches seemed to be helped by Cafergot. Subsequent 
treatment for headaches is indicated.  

After a privately conducted audiogram in performed in 
September 1997 the veteran was noted to have a high frequency 
sensorineural hearing loss in both ears.  During a private 
ear, nose, and throat evaluation in September 1997 the 
veteran said that he was injured during service and that his 
hearing had not been the same since he was slapped aside the 
head.  The veteran also said that he had been exposed to a 
lot of noise while in the marines and had also had several 
jaw and nasal fractures in the past.  During a private 
hospitalization in January 1999 for the treatment of heart 
disease, the discharge diagnoses included a history of 
migraines.  

In a statement dated in October 1999 the private physician 
who had treated the veteran since 1977, noted that at the 
time of his initial treatment, a history was not obtained; 
but noted that the veteran currently gave a history of 
headaches, which began during service.  The veteran reported 
that at that time, he had been struck over the right ear, and 
had experienced headaches in that location ever since.  The 
doctor noted that the veteran had been discharged from 
service for medical reasons and that this was likely related 
to his head injury and subsequent headaches.  

During a private neurological evaluation conducted in June 
2001, the veteran gave a history of headaches and pain with 
hearing loss in the right ear following a beating he received 
while in the Marines.  A CT scan of the brain was performed 
and interpreted as normal. The diagnoses were bilateral 
headaches, high frequency hearing loss, and right otalgia.  

During an August 2001 RO hearing before the undersigned Board 
member the veteran said that, during Marine boot camp he had 
been struck on the left side of the head by his sergeant.  As 
a result he had pain in his ear, and eye down to his neck.  
He said that he then underwent an examination of his hearing, 
but his ear was not examined.  He said that he thereafter had 
a hearing loss, headaches.  

On a VA ear, nose, and throat examination conducted in 
November 2002 the veteran gave a history of a blow to the 
right side of the head during basic training and he believed 
that this injury was responsible for hearing loss, tinnitus, 
right ear pain, and headaches.  He said that he had a burning 
pain that started in the region of the right ear and radiated 
to the eye and the back of the neck.  He also complained of 
constant tinnitus, as well as difficulty hearing 
conversations and localizing sound.  Otoscopic examination 
revealed slightly reddened canals.  Middle ear status was 
described as normal by tympanogram.  

Audiometry revealed pure tone thresholds of 20, 20, 40, 85, 
and 95 decibels in the right ear and 15, 15, 35, 75, and 95 
decibels in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz.  The average pure tone threshold in the right ear was 
60 decibels in the right ear and 55 decibels in the left ear.  
After reviewing the claims folder, the ear, nose, and throat 
examiner noted that the evidence showed that the veteran had 
a moderate to moderately severe bilateral hearing loss in 
both ears at 4000-6000 Hertz the time of his entrance onto 
active duty.  It was the examiner's opinion that a blow to 
the head such as described by the veteran was not the 
underlying cause of the veteran's hearing loss and tinnitus.  

The examiner commented that a hearing loss to the extent 
demonstrated on the veteran's service entrance examination 
was very unusual given the veteran's age at that time.  It 
was also said that, unless the veteran had a great deal of 
noise exposure prior to service, the likely cause was genetic 
or illness.  Overall, there was no evidence that suggested 
that the preexisting hearing loss was worsened during service 
and it was also reported that his current hearing loss 
represented a progression of the loss noted on the veteran's 
August 1964 examination prior to service.  The audiometry 
examiner stated that, due to the pattern of the veteran's 
hearing loss it was not possible to rule out noise exposure 
as a contributing factor.  The tinnitus was said to be likely 
not due to a trauma to the head.  

During an October 2002 VA neurological examination the 
veteran gave a history of an inservice blow to the 
retroauricular occipital region with pain and tenderness in 
the ears and decreased appreciation of sound ever since.  The 
veteran also said that he had also suffered from headaches 
thereafter, but he had had no problem with headaches in the 
previous 20 years since being prescribed Elavil.  After a 
review of the record and a physical examination, the examiner 
stated that there was no temporal relationship between the 
veteran's headaches and his military service.  

                                                        II.  
Legal Analysis

In order to establish service connection for disability, 
there must be objective evidence that establishes that such 
disability was either incurred in or aggravated by wartime 
service.  38 U.S.C.A. 1110; 38 C.F.R.§ 3.303 (1997).  A 
preexisting condition will be considered to have been 
aggravated by service where there is an increase in 
disability during wartime service unless there is clear and 
unmistakable evidence that such is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306. Service connection may be granted for disease 
diagnosed after service providing the evidence establishes 
that it was incurred during service.  38 C.F.R. § 3.303(d) 
(2002).  

Under the provisions of 38 C.F.R.§ 3.385, impaired hearing is 
considered a disability warranting service connection when 
auditory thresholds in any of the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds of at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are less than 94 percent using the 
Maryland CNC test.

The veteran was noted to have had a moderate to moderately 
severe bilateral hearing loss in both ears at 4000-6000 Hertz 
on his August 1964 examination prior to entrance into 
service.  Since that is the case the presumption of soundness 
at entrance is not applicable to this disability.  

Service connection for this disability is possible on the 
basis of aggravation.  The service medical records do not 
contain clear results from audiometric testing during 
service.  The available records do show that the Medical 
Board concluded that the pre-existing hearing loss had not 
been aggravated in service.  Additionally, there is no 
clinical evidence of treatment for defective hearing for over 
12 years subsequent to the veteran's discharge from service.  
Moreover, the examiner who conducted the veteran's recent VA 
ear, nose, and throat examination opined that the veteran's 
current hearing loss is unrelated to events in service and 
had not undergone an increase in severity during service.  

The veteran has asserted that his current hearing loss is the 
result of a blow to the right side of his head during 
service, and this assertion is supported to some extent by a 
private physician's statement dated in 1999.  However, the 
service medical records contain no reference to such an 
injury and the private physician's opinion was clearly based 
on a history supplied by the veteran.  

In this regard, it is noted that the veteran's private 
physician believed that he was discharged from the service 
due to a head injury and resultant headaches.  This is 
clearly not the case.  The service medical records show that 
the veteran was discharged because of the preexisting hearing 
loss with no findings referable to a head injury.  An 
assessment based on an inaccurate history supplied by the 
veteran is of no probative value.  See Boggs v. West, 11 Vet. 
App. 334, 345 (1998).

The veteran's assertion that his current hearing loss was 
caused or aggravated by an injury in service is also of no 
probative value, because lay persons are not deemed competent 
to offer opinions as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

All of the competent evidence is to the effect that the 
veteran's hearing loss pre-existed service and did not become 
permanently worse during that service.  Since there was no 
permanent worsening, the disability was not aggravated in 
service.

In regard to the veteran's claim for service connection for 
tinnitus, the Board notes that the veteran's service medical 
records contain no reference to any complaints, findings, or 
diagnosis of tinnitus, and there is no evidence of this 
disorder until many ears after service.  Moreover, there is 
no competent medical evidence that shows that the veteran's 
current complaints of tinnitus were in any way related to 
service or any incident therein.  In fact, the examiner who 
conducted the veteran's most recent VA examination has opined 
that there was no such relationship.  Since the veteran's 
current tinnitus is not shown to be related to service 
connection for tinnitus must also be denied.  

Similarly the veteran's service medical records contain no 
reference to any headache complaints or disorder.  The first 
clinical of any headache disorder dates from the late 1970, 
many years subsequent to the veteran's discharge from his 
brief period of active duty.  There is a statement from a 
private physician to the effect that it was likely that the 
veteran's headaches were the result of a blow to the right 
side of the head sustained during service.  However, this 
opinion is clearly based on an inaccurate history supplied by 
the veteran, and not on any review of the clinical evidence 
in the claims folder.  Thus, as previously noted, it is of no 
probative value.

The veteran is competent to report a continuity of headache 
symptomatology.  A lay person is competent to report 
observable symptoms.  Grottveit.  However, the veteran did 
not report headache symptoms when given the opportunity to do 
so during service.  He also failed to report headache 
symptoms on his initial application for benefits in June 
1998, and did not report an inservice history of headaches 
when initially treated by his private physician in 1977.  The 
history of headaches since service was first reported by the 
private physician in October 1999 in conjunction with the 
claim for service connection.

The Board finds that the veteran's recent reports of a 
continuity of symptomatology are less probative than the 
history he provided contemporaneous with the events in 
question and the negative evidence for many years after 
service.

The physician who conducted a recent VA neurological 
examination, and reviewed the available evidence has opined 
that there is no relationship between the veteran's headache 
complaints and service.  As this discussion should make 
clear, the preponderance of the evidence is against the 
veteran's claims. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a headache disorder is 
denied.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

